      Case 9:20-cv-00570-BKS-CFH Document 52 Filed 07/22/20 Page 1 of 1

                                                    SIDLEY AUSTIN LLP
                                                    787 SEVENTH AVENUE
                                                    NEW YORK, NY 10019
                                                    +1 212 839 5300
                                                    +1 212 839 5599 FAX
                                                                                                                               +1 212 839 5460
                                                                                                                               CMATHENY@SIDLEY.COM
                                                    AMERICA • ASIA PACIFIC • EUROPE




                                                                             July 22, 2020


Via ECF

Hon. Christian F. Hummel
United States District Court
Northern District of New York
James T. Foley U.S. Courthouse
Albany, NY 12207

       Re:            Woods v. Annucci et. al, No. 20-CV-0570 (BKS)(CFH)

Dear Judge Hummel:

       We represent Plaintiff Lee Woods in the above-referenced case. Pursuant to General
Order No. 25 of the Local Rules for the United States District Court for the Northern District of
New York, I write to request respectfully that the initial Rule 16 case management conference,
scheduled for August 24, 2020, be adjourned.

        Although we have been diligently attempting to serve Defendants, we have been unable
to serve three of the defendants yet and need additional time.



                                                                                   Respectfully submitted,




                                                                                   Caitlin N. Matheny

cc:    Andrew W. Koster
       Office of the Attorney General
       State of New York
       Via ECF




      Sidley Austin (NY) LLP is a Delaware limited liability partnership doing business as Sidley Austin LLP and practicing in affiliation with other Sidley Austin partnerships.
